         CASE 0:18-cv-00466-SRN-HB Doc. 208 Filed 11/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                      Case No. 17-CV-3058
                       Plaintiff,

        --against--
                                                      NOTICE OF MOTION
 LINDSEY MIDDLECAMP,


                       Defendant.




 BROCK FREDIN,
                                                      Case No. 18-CV-466
                       Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,                                  NOTICE OF MOTION


                       Defendants.



TO:    Karl Johann Breyer
       60 South 6th St, #3400
       Minneapolis, MN 55402
       Counsel for Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer

       TAKE NOTICE that as soon as the Court deems proper, or as soon as can be heard,

Plaintiff Brock Fredin will move the Court for an order:

       1.     Waiving filing fees pursuant to Federal Rule Civil Appellate Procedure Rule

              24(a)(1) related to filing an appeal.

       2.     Verification and acknowledgements:
         CASE 0:18-cv-00466-SRN-HB Doc. 208 Filed 11/16/20 Page 2 of 2




               a) The information contained in this document and the enclosed Memorandum of

                   Law is true and correct to the best of my knowledge;

               b) I have not been determined by any court to be a frivolous litigant and I am not

                   the subject of an order precluding me from serving or filing this document;

               c) I am not serving or filing this document for any improper purpose, such as to

                   harass the other party or to cause delay or needless increase in the cost of

                   litigation or to commit a fraud on the court; and

               d) I understand that the court can order me to pay money to the other party,

                   including the reasonable expenses incurred by the other party if the above

                   statements are not true.

The grounds for this motion are as stated in the attached affidavit.



Dated: November 16, 2020
Saint Croix Co., WI




                                                             s/ Brock Fredin
                                                             Brock Fredin
                                                             Saint Croix Co., WI 54002
                                                             (612) 424-5512 (tel.)
                                                             brockfredinlegal@icloud.com
                                                             Plaintiff, Pro Se




                                                 2
